Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00237-CR

                                       David A. RAMIREZ,
                                            Appellant

                                               v.
                                    The STATE of TexasAppellee
                                       The STATE of Texas,
                                             Appellee

                     From the 38th Judicial District Court, Medina County, Texas
                                  Trial Court No. 13-07-11311-CR
                         The Honorable Camile G. Dubose, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: January 7, 2015

AFFIRMED

           David Ramirez pled true to violating a condition of his deferred adjudication community

supervision. Ramirez’s guilt was adjudicated, and he was sentenced to ten years’ imprisonment.

Ramirez’s court-appointed attorney filed a brief containing a professional evaluation of the record

in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes that the appeal

has no merit. Counsel provided Ramirez with a copy of the brief and informed him of his right to

review the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—
                                                                                                     04-14-00237-CR


San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio

1996, no pet.). Ramirez did not file a pro se brief.

         After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. 1 The judgment of the trial court is affirmed. Appellate counsel’s request to

withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute

counsel will be appointed. Should Ramirez wish to seek further review of this case by the Texas

Court of Criminal Appeals, Ramirez must either retain an attorney to file a petition for

discretionary review or Ramirez must file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days from the later of: (1) the date of this

opinion; or (2) the date the last timely motion for rehearing is overruled by this court. See TEX. R.

APP. P. 68.2. Any petition for discretionary review must be filed in the Texas Court of Criminal

Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                                Rebeca C. Martinez, Justice

DO NOT PUBLISH




1
 Counsel’s brief suggests that this court should consider reforming the judgment to delete the assessment of attorney’s
fees because Hidalgo is indigent. Because the trial court’s initial order of deferred adjudication also contained an
assessment of attorney’s fees, and Hidalgo did not appeal that order, any complaint regarding the assessment of the
attorney’s fees in this appeal is waived. See Wiley v. State, 410 S.W.3d 313, 320-21 (Tex. Crim. App. 2013).

                                                         -2-